NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GOOD JOB GAMES BILISM YAZILIM                   No.    20-16123
VE PAZARLAMA A.S., DBA Good Job
Games,                                          D.C. No. 3:19-cv-07916-EMC

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

SAYGAMES, LLC, a Belarusian Business
Entity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                       Argued and Submitted July 27, 2021
                           San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and LAMBERTH, ** District
Judge.

      Good Job Games (“GJG”), a Turkish company, appeals the district court’s

dismissal of its complaint against SayGames, LLC (“SayGames”), a Belarusian


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Royce C. Lamberth, United States District Judge for
the District of Columbia, sitting by designation.
company, for lack of personal jurisdiction, in California and the United States. GJG

also appeals the district court’s denial of its request for leave to conduct jurisdictional

discovery. We have jurisdiction under 28 U.S.C. § 1291. Because the district court

dismissed on jurisdictional grounds, it did not substantively consider the issue of

discovery.

       “Discovery should ordinarily be granted where ‘pertinent facts bearing on the

question of jurisdiction are controverted or where a more satisfactory showing of the

facts is necessary.’” Butcher’s Union Loc. No. 498, United Food & Com. Workers

v. SDC Inv., Inc., 788 F.2d 535, 540 (9th Cir. 1986) (internal citation omitted).

       In requesting leave to conduct jurisdictional discovery, GJG presented

proposed interrogatories and requests for production.             GJG sought specific

information from SayGames, including the downloads of, revenue derived from, and

distribution agreements regarding Cannon Shot! in the United States; SayGames’

efforts to advertise, market, license, commercialize, or profit from Cannon Shot! in

the United States; and SayGames’ ability to engage in country-specific distribution

of Cannon Shot!, including the ability to choose distribution in the United States. In

a number of our recent decisions regarding personal jurisdiction and Internet-based

companies, we have made significant reference to the type of information that GJG

seeks in discovery. See AMA Multimedia, LLC v. Wanat, 970 F.3d 1201, 1210–11

(9th Cir. 2020); Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1230 (9th


                                            2
Cir. 2011); see also Ayla, LLC v. Ayla Skin Pty. Ltd., 11 F. 4th 972, 980–83 (9th Cir.

2021).

      The question of jurisdiction in the Internet age is not well-settled. Because

the record is insufficiently developed to resolve personal jurisdiction, and because

“further discovery . . . might well demonstrate facts sufficient to constitute a basis

for jurisdiction,” Harris Rutsky & Co. Ins. Services, Inc. v. Bell & Clements Ltd.,

328 F.3d 1122, 1135 (9th Cir. 2003), we reverse and remand for jurisdictional

discovery.

      REVERSED and REMANDED.




                                          3